Citation Nr: 1541975	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-09 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for costochondritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to June 1992.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran presented testimony before a Decision Review Officer in April 2007; a transcript has been obtained and associated with the virtual record.  

In July 2013, the Board remanded the claim for further development.  

In June 2014, the Board issued a decision, which, in pertinent part, granted service connection for respiratory disability and found that the Veteran's chest pain/costochondritis was an element of this underlying respiratory disability.  

The Veteran appealed.  In an April 2015 order, the Court of Appeals for Veterans' Claims (Court) upheld a partial joint motion of the parties and remanded the matter of service connection for costochondritis to the Board for readjudication in compliance with the joint motion.   


FINDINGS OF FACT

The Veteran's costochondritis is a separate musculoskeletal disability reasonably shown to be caused by coughing from his underlying service-connected respiratory disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for costochondritis have met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the April 2015 joint motion, the parties found that the Board did not provide adequate reasons and bases for the conclusion that the Veteran's chest pain/costochondritis was not a separately diagnosed disability and was thus part and parcel of his underlying service-connected respiratory disability.  

Upon further review (this is the first time this case has been before the undersigned), the Board notes that during a July 2008 medical examination, the examiner found that the Veteran's costochondritis or anterior chest wall pain was due to his persistent coughing and his COPD.  

Additionally, during an August 2013 VA examination, the examiner specifically stated that costochondritis was a condition of the musculoskeletal chest wall, not the lungs and that it was neither caused nor aggravated by the Veteran's respiratory condition but could possibly be caused by coughing.  As the Veteran's coughing is shown to be due to his service-connected respiratory disability; as the July 2008 medical examiner specifically found that the coughing was in turn causing the costochondritis; and as the August 2013 VA examiner indicated that the costochondritis was musculoskeletal in nature, the evidence reasonably shows that the Veteran's costochondritis represents a separate musculoskeletal disability resulting from his underlying service-connected respiratory disability.  Accordingly, service connection for costochondritis on a secondary basis is warranted.  38 C.F.R. § 3.303, 3.310.  The nature and extent of this problem is not before the Board at this time.  

ORDER

Service connection for costochondritis is granted.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


